


110 HR 3450 IH: College Student Success

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3450
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Yarmuth (for
			 himself, Mr. Loebsack,
			 Mr. Jefferson,
			 Mr. Cohen,
			 Mr. Holt, Mr. Ellison, Mr.
			 Davis of Illinois, Mr. Braley of
			 Iowa, Mr. Scott of
			 Virginia, Mr. Hare,
			 Mr. Sarbanes,
			 Mr. Grijalva, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide grants to universities and colleges for the
		  development of student success services that will improve college persistence
		  and prepare students for the workplace.
	
	
		1.Short titleThis Act may be cited as the
			 College Student Success
			 Act.
		2.Student success
			 grantsPart A of title IV of
			 the Higher Education Act of 1965 (20 U.S.C. 1057 et seq.) is amended by adding
			 at the end the following:
			
				9Student success
				grants
					420K.Student
				success grants
						(a)Authorization of
				pilot programThe Secretary is authorized to award grants on a
				competitive basis, subject to the availability of appropriations, to eligible
				institutions for the purposes of helping low-income students succeed in
				persisting in and completing postsecondary education and training
				programs.
						(b)Definitions
							(1)Eligible
				institutionIn this section, the term eligible
				institution means an institution of higher education (as defined in
				section 101(a)) in which, during the three-year period preceding the year in
				which the institution is applying for a grant under this section, an average of
				not less than 50 percent of the institution’s entering first-year students are
				enrolled in developmental courses to bring reading, writing, or mathematics
				skills up to college-level.
							(2)Eligible
				studentIn this section, the term eligible student
				means a student who—
								(A)is eligible to
				receive assistance under section 401;
								(B)is a first-year
				student at the time of entering the pilot; and
								(C)is selected by an
				eligible institution to participate in the pilot.
								(c)ApplicationAn
				eligible institution seeking a grant under this section shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
						(d)Grant
				amounts
							(1)Institutional
				grantsFor a given year, each institution selected to participate
				in this pilot program shall receive an amount equal to the amount of a Student
				Success Grant multiplied by the number of students the institution selects to
				participate in the pilot program in such year. An institution shall not select
				more than 200 students to participate in the pilot program under this section
				during any academic year.
							(2)Grants to
				studentsThe amount of a
				Student Success Grant provided to an eligible institution on behalf of an
				eligible student under this section shall be $1,500 per student for each award
				year.
							(e)Priority for
				replication of evidence-based policies and practicesThe
				Secretary shall give priority to applications submitted by eligible
				institutions that propose to replicate policies and practices that have proven
				effective in increasing persistence and completion by low-income students or
				students in need of developmental education.
						(f)Peer
				reviewThe Secretary shall convene a peer review process to
				review applications for grants under this section and to make recommendations
				to the Secretary regarding the selection of grantees. Members of the peer
				review committee shall be a mix of researchers and practitioners who are
				recognized experts on services and policies to increase low income student
				success in postsecondary education and training. No member of the committee
				shall be in a position to benefit financially from the grants to eligible
				institutions under subsection (d)(1).
						(g)Mandatory
				usesAn eligible institution that receives a grant under this
				section shall use the grant funds to assign a Student Success Coach to every
				first-year student participating in the pilot to provide intensive career and
				academic advising, ongoing personal help in navigating college services such as
				financial aid and registration, and assistance in connecting to community
				resources that can help students overcome family and personal challenges to
				success. Student Success Coaches—
							(1)shall work with
				not more than 50 new students during any academic period;
							(2)may be employees
				of academic departments, student services offices, community-based
				organizations, or other entities as deemed appropriate by the institution;
				and
							(3)shall meet with
				each eligible student selected for the pilot before registration for
				courses.
							(h)Permissible
				usesAn eligible institution that receives a grant under this
				section may use the grant funds to provide services and program innovations for
				students participating in the pilot, including the following:
							(1)College and career
				success courses, with tuition and fees for the course covered by the Student
				Success Grant. These courses should cover college success topics, such as how
				to take notes, how to study, how to take tests, and how to budget time, and
				should also include a substantial career exploration component. Institutions
				are encouraged to use such courses to help students develop a College and
				Career Success Plan so that by the end of the first semester the students have
				a clear sense of their career goals and what classes to take to achieve such
				goals.
							(2)Work-study jobs
				with private employers in the students’ fields of study.
							(3)Learning
				communities that ensure that students participating in the pilot are clustered
				together for at least two courses beginning in the first semester after
				enrolling and have other opportunities to create and maintain bonds that allow
				them to provide academic and social support to each other.
							(4)Curricular
				redesign, which may include such innovations as blended or
				accelerated remediation classes that help Student Success Grant recipients to
				attain college-level reading, writing, math skills (or a combination thereof)
				more rapidly than traditional remediation formats allow, and intensive skills
				refresher classes, offered prior to each semester, to help students who have
				tested into remedial coursework to reach entry level assessment scores for the
				postsecondary programs they wish to enter.
							(5)Instructional
				support, such as learning labs, supplemental instruction, and tutoring.
							(6)Assistance with
				support services, such as child care and transportation.
							(i)Grant period;
				Additional technical assistance
							(1)Grant
				periodGrants made under this section shall be for a period of
				not less than 60 months.
							(2)Additional
				technical assistanceAfter 36
				months, the Secretary shall review the performance of the Student Success Grant
				pilot students at each institution, and if no significant improvements have
				been made by Student Success Grant pilot students in persistence and completion
				at an institution, then the Secretary shall provide additional technical
				assistance to help the institution improve outcomes.
							(j)Required
				non-Federal share
							(1)In
				generalEach institution participating in the pilot program under
				this section shall provide a non-Federal match of 25 percent of the grant. The
				non-Federal share under this section may be provided in cash or in kind.
							(2)Effect on need
				analysisFor the purpose of calculating a student’s need in
				accordance with part F of this title, services or benefits under this section
				shall not be considered an asset or income.
							(k)Technical
				assistanceThe Secretary shall enter into contracts with private
				entities to provide such technical assistance to grantees under this section as
				the Secretary determines appropriate.
						(l)Evaluation
							(1)Outcome
				evaluationsThe Secretary shall conduct an evaluation of program
				outcomes under the pilot program, and shall disseminate to the public the
				findings from the evaluation and information on best practices. The Secretary
				is encouraged to partner with other providers of funds, such as private
				foundations, to allow for use of an experimental or quasi-experimental
				evaluation in at least one of the pilot sites.
							(2)Institutional
				participationAs a condition of receiving grants under this
				section, participating institutions shall work with the evaluator to track
				persistence and completion outcomes for students in the pilot program,
				specifically the proportion of these students who take and complete
				developmental education courses, the proportion who take and complete
				college-level coursework, and the proportion who complete certificates and
				degrees. This data shall be broken down by race, ethnicity, and age and the
				evaluator shall assist institutions in analyzing this data to compare Student
				Success Grant pilot participants to comparable nonparticipants, using
				statistical techniques to control for differences in the groups.
							(3)Annual
				reportsParticipating institutions shall report on the data
				specified in
				paragraph (2) annually and the
				Secretary shall make this data publicly available.
							(m)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $35,000,000 for the
				period beginning with fiscal year 2008 and ending with fiscal year 2012, of
				which not more than $5,000,000 may be used to carry out
				subsections (k) and
				(l).
						.
		
